PER CURIAM.
A final judgment of foreclosure will not be effective against a minor defendant titleholder when no service of process is made upon the minor defendant, her guardian or next friend. Terrell v. Weymouth, 32 Fla. 255, 13 So. 429 (1893); Jones v. Lucks, 349 So.2d 691 (Fla. 4th DCA 1977); Buck v. McNab, 139 So.2d 734 (Fla. 2d DCA 1962); Section 48.041(1) Florida Statutes (1977).
Therefore, the final summary judgment under review which held such a minor defendant to be bound by such a foreclosure judgment, is reversed and remanded for further proceedings.
Reversed and remanded.